Filed 9/22/22 Marriage of Goodwin CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 In re the Marriage of                                             B312142
 ALEXANDER G. and CORINE C.
 GOODWIN.                                                          (Los Angeles County
                                                                   Super. Ct. No.
                                                                   SD031174)
 ALEXANDER G. GOODWIN,

           Respondent,

           v.

 CORINE C. GOODWIN,

           Appellant.


      APPEAL from a postjudgment order of the Superior Court
for the County of Los Angeles, Michael R. Powell, Judge.
Affirmed.
      Pamela Rae Tripp for Appellant.
      Alexander G. Goodwin, in pro. per., for Respondent.
                     _____________________________________
      Corine C. Goodwin appeals from a postjudgment order
declaring that her former husband, Alexander G. Goodwin, had
the right to claim their minor child as an exemption for income
tax purposes for tax years since the marital dissolution
judgment.1 We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The 2014 Stipulated Judgment
       Corine and Alexander were married in July 2009 and have
a child who is now 11 years old. In September 2012 Alexander
filed a petition for dissolution of the marriage. On February 28,
2014 the family law court (Judge Shelley Kaufman) entered a
judgment of dissolution based on the parties’ stipulation.
       The stipulated judgment was divided into separate parts,
subparts and sections. The provisions of the second part, titled
“Child Custody,”2 included that Corine, as the parties agreed, was
at the time awarded sole legal and physical custody of their child,
but with Alexander having the child on specified days.
       The provisions of the judgment’s third part, titled “Child
Support,” included (at sections 3.01 and 3.02) that Alexander
would pay Corine the monthly sum of $1,326 for child support,
with those payments continuing until the earliest of specified
circumstances, including further court order. Although the
judgment’s Child Support part stated (at sections 3.07 and 3.08)
that in 2013 Alexander’s total monthly gross income was $7,800


1     We refer to Corine and Alexander by their first names to
avoid confusion.
2    We have omitted all unnecessary capitalization of letters,
underling and bold-face type in the judgment and any other
documents quoted.




                                 2
and Corine’s was $0, it also provided (at section 3.04) that the
court found each party had sufficient income to support the child
during the parent’s custodial time, with Alexander having the
child 10 percent of the time and Corine having 90 percent. It
provided (at section 3.05) for the court to retain jurisdiction over
the issue of child support.
       Section 3.06 provided, “The Court finds that the parties are
fully informed of their rights concerning child support; this is
being agreed to without coercion or duress; the judgment is in the
best interests of the child involved; the needs of the child will be
adequately met; and the right to support has not been assigned to
the county pursuant to Section 11477 of the Welfare and
Institutions Code and no public assistance application is
pending.”
       The Child Support part of the judgment contained a
subpart titled “Dependency Exemptions.” The Dependency
Exemptions subpart, at section 3.09, provided, “Commencing in
2013, unless otherwise agreed to by the parties, [Alexander] shall
claim the minor child as an exemption for all state and federal
income tax purposes every tax year and each party shall execute
and deliver, on demand, any documents necessary for such claim,
including IRS form 8332.”
      2. The June 21, 2016 Order and Minute Order3
     On June 21, 2016 the court issued an order, signed by
Judge Kaufman, on a Los Angeles County Superior Court form


3     We augment the record on our own motion, pursuant to
California Rules of Court, rule 8.155(a)(1)(A), to include the
June 21, 2016 minute order, which was not identified in Corine’s
designation of record on appeal.




                                 3
(FAM 024(A)), after a proceeding held on June 7, 2016. The order
had certain preprinted language crossed out and handwritten
language inserted throughout it. The box next to the preprinted
language “Stipulation and Order on Order To Show Cause” was
checked, with the words “Stipulation and” crossed out. Below
preprinted language that stated, “The parties agree to the
following matters, which shall be the orders of the court,” the
form order set forth several options with boxes next to them.
Although the box for “Modification” was checked, the preprinted
word “Modification” was crossed out and replaced with
handwriting that, although unclear, appears to state, “FOAH”
(that is, Findings and Orders After Hearing). Immediately below
the handwritten letters the preprinted form states, “The orders
agreed to herein modify the prior orders and/or the judgment
made in this case. All other orders made in this case shall
remain in full force and effect except as provided herein.” In a
separate section titled “Notice and Opportunity To Be Heard,”
the order contained handwriting referring in part to “Petitioner’s
RFO Re: Child Support Modification, Sanctions, Restore/Make
Visitation—filed [May 4, 2016],” with Alexander identified
elsewhere in the order as the petitioner and Corine as the
respondent.
       Section 300 of the June 21, 2016 order only bore the
preprinted title “Child Support Orders,” with a citation to the
Family Code. Underneath that section were sections numbered
in the 300’s that pertained to child support. In particular,
section 302 provided both Alexander and Corine were to pay for
the support of their child and set forth in handwriting the




                                4
monthly amounts of the payments.4 Under section 303, which
was titled “Basis for Child . . . Support Calculation,” there was a
box, which was checked, next to preprinted language that stated,
“A printout of a computer calculation of the parties’ financial
circumstances is attached or on file herein.” The statement,
“Court to submit an order,” was handwritten in empty spaces and
extended across both sections 302 and 303.
      Section 310 of the June 21, 2016 order, titled “Dependency
Exemptions (Optional),” contained preprinted language that
stated, “In [the] absence of any specific agreement the custodial
parent is usually entitled to claim exemptions.” For the provision
as to which of the parties would have the right to claim the minor
child as a “dependent and exemption for all state and federal
income tax purposes,” the box next to the word “Petitioner” and
the one next to the word “Respondent” were each left unchecked.
Also left unchecked was the box next to the preprinted statement,
“A party required to pay child support to the other shall not make
the above claims [that is, the dependency and exemption claims]
for any year for which the full amount of child support has not
been paid.”
      Section 312 contained a blank that was filled in with
handwriting that stated, “Petitioner’s RFO[:] 1) Request for
makeup time—Denied[;] 2) Request for Sanctions—Denied[;]




4     Section 302 of the June 21, 2016 order, which set forth the
monthly child support amounts in handwriting, provided for
monthly child support payments of $224 on “5-4-16 through 6-30-
16” and $589 “effective 7-1-16.”




                                 5
3) Request for Child Support Modification—modified due to
Petitioner’s unemployment.”
       Section 900 bore the preprinted title “Orders Relating to
Judgments Only.” Section 909 contained a box, which was left
unchecked, next to the preprinted language, “All prior orders
made in this case shall terminate upon the filing of this
agreement.”
       The June 21, 2016 order, at the bottom of the last page,
contained a paragraph that stated in part, “I have read and
agreed to each page of this document.” Underneath that
paragraph contained the parties’ signatures, as well as the
signature of Corine’s attorney. Beneath those signatures were
the words, “It is so ordered,” followed by the date (June 21, 2016)
and Judge Kaufman’s signature.
       Attached to the June 21, 2016 order were two documents,
each titled “DissoMaster Report,”5 that contained Corine’s and
Alexander’s monthly financial information. On the first
DissoMaster Report the phrase “effective 5-4-16 through 6-30-16”
was handwritten at the top of the document with
Judge Kaufman’s signature below it. That first report, under the
column “Input Data,” indicated Alexander had wages and salary
in the monthly amount of $0 and Corine in the monthly amount
of $1,844. The second DissoMaster Report had the phrase
“effective 7-1-16” handwritten at the top with Judge Kaufman’s
signature below it. That second report, under the Input Data

5     “‘The DissoMaster is one of two privately developed
computer programs used to calculate guideline child support as
required by [Family Code] section 4055, which involves, literally,
an algebraic formula.’” (In re Marriage of Calcaterra &
Badakhsh (2005) 132 Cal.App.4th 28, 34, fn. 2.)




                                 6
column, indicated Alexander had wages and salary in the
monthly amount of $1,733 and Corine in the monthly amount of
$1,844. Both reports, under the Input Data column and in the
row for the number of federal exemptions, had the number one
(“1”) for Alexander and the number two (“2”) for Corine.
       On June 21, 2016 the court entered a minute order
containing the heading “Ruling on Submitted Matter: Child
Support and Determination of Arrears.” According to that
minute order, the court heard argument on the issue of child
support; took the matter under submission; and, after further
review of any moving and opposing papers and consideration of
the parties’ testimony and argument, “now rules as follows on the
submitted matter: [¶] Effective May 4, 2016 through June 30,
2016, the father/Petitioner shall pay to the mother/Petitioner the
monthly amount of $224.00 as support for the minor child. . . . [¶]
Effective July 1, 2016, the father/Petitioner shall pay to the
mother/Petitioner the monthly amount of $589.00 as support for
the minor child. [¶] These orders are incorporated into the Order
on Order to Show Cause, which was signed by the parties on
June 7, 2016. [¶] The Court signs this date the Order on Order to
Show Cause.” The June 21, 2016 minute order did not mention
or attach any DissoMaster reports, nor did it mention the
dependency exemption.
      3. The May 9, 2017 Order
       On May 9, 2017 Judge Kaufman signed a Findings and
Order After Hearing on Judicial Council form FL-340, which was
filed that same date after a proceeding held on April 4, 2017.
Under the preprinted language “The Court Orders,” the box next
to the preprinted language “As attached” was checked. As
explained in a document titled “Attachment to Findings and




                                 7
Order After Hearing” (2017 Attachment) that was attached to the
May 9, 2017 order, Corine had filed a request for order for child
support, visitation and attorney fees on December 20, 2016,
which was heard on April 4, 2017; and the court—after having
reviewed the case file, the moving papers and the parties’
declarations and having heard from the parties and their
counsel—granted Corine’s request to modify child support. The
court in the 2017 Attachment explained it proceeded with the
modification of child support payments because Alexander was
working full-time, his new monthly income was $8,333, his
custodial time was 10 percent and modification was in the best
interest of the child. The court ordered Alexander to pay Corine
child support in the monthly amount of $1,432 commencing
April 1, 2017. The court also explained it granted Corine’s
request despite her failure to file a complete income and expense
declaration with attached paystubs but it denied retroactivity of
child support payments because of that failure. Neither the
May 9, 2017 order nor the 2017 Attachment made any reference
to the dependency exemption.
       Separately attached to the May 9, 2017 order, behind the
2017 Attachment, was a DissoMaster Report. That report, under
the Input Data column, indicated Alexander had wages and
salary in the monthly amount of $8,333 and Corine in the
monthly amount of $3,263 and, in the row for the number of
federal exemptions under that same column, again had
Alexander with one exemption and Corine with two.
      4. Alexander’s 2019 Request for Order and Corine’s
         Response
      On April 15, 2019 Alexander filed a form request for an
order of change in child custody, visitation, child support and




                                 8
other orders, requesting a change from the then-current order for
child support filed in 2017 to accommodate a change in his
employment circumstances. In a declaration dated November 1,
2020 that was later attached to his form request,6 Alexander
stated his filing had been repeatedly delayed because the Orange
County Social Services Agency had commenced a dependency
case in 2019. Although the Orange County juvenile court had
ruled in his favor and doubled his custody/visitation time from
10 percent to 20 percent, final exit orders regarding custody had
not yet been issued by the juvenile court, which maintained its
jurisdiction. He also averred his unemployment income had been
garnished and given to Corine.
       Other documents were later attached to Alexander’s form
request for order, including an unsigned and undated copy of
Alexander’s 2019 tax return indicating he had not claimed the
child as a dependent on that return, and a separate income and
expense declaration. Alexander’s income and expense
declaration, among other information, stated he had been laid off




6     Although Alexander’s April 15, 2019 request for order
referred to an attached declaration, no declaration or other
attachment was included with the request as originally filed on
that date. In Corine’s December 4, 2020 responsive declaration
to Alexander’s request for order, she averred Alexander had later
provided her attorney with a copy of the request that included
missing attachments. She submitted as an exhibit a copy of
Alexander’s complete request that included his November 1, 2020
declaration (Judicial Council form MC-031), as well as his
separate form income and expense declaration (Judicial Council
form FL-150) and other attachments.




                                9
due to the COVID-19 pandemic because his employer was a river
cruise line catering to senior citizens.
      On December 4, 2020 Corine filed a responsive declaration
to Alexander’s request for order. She stated her consent to
guideline child support based on Alexander’s and her incomes
from unemployment.
      5. The December 18, 2020 Hearing on Alexander’s 2019
         Request for Order and the Parties’ Additional Briefing
       According to a minute order dated December 18, 2020,7 the
court (Judge Michael R. Powell) heard Alexander’s request for
order on that date, with Alexander, Corine and Corine’s attorney
present. Alexander testified. The court continued the hearing to
February 26, 2021. It also ordered Alexander to pay Corine child
support in the monthly sum of $333; the parties not to file taxes
until the court made its determination; the parties to provide the
court certain documents; and Corine to prepare the written order
after the December 18, 2020 hearing for Alexander’s approval
and the court’s signature. According to the subsequent court-
signed order filed on February 5, 2021, the court on December 18,
2020 had ordered Alexander to provide “a copy of the transcript
from Judge Kaufman” and Corine’s counsel to provide “a copy of
the Order made by Judge Kaufman.” (The February 5, 2021




7     Corine had not designated for inclusion in the appellate
record—and the appellate record did not include—any reporter’s
transcript, or agreed or settled statement as to, the December 18,
2020 hearing.




                                10
order provided no further details about the transcript or Judge
Kaufman’s order to be provided to the court.)
      On February 16, 2021 Corine filed a memorandum of points
and authorities in opposition to Alexander’s 2019 request for
order. According to Corine, Alexander at the December 18, 2020
hearing had argued the 2014 stipulated judgment entitled him to
the dependency exemption and accompanying child tax credits.
She disagreed, asserting that she, as the child’s primary custodial
parent, was entitled to the exemption and tax credits and that
the 2014 stipulated judgment had been issued at a time when she
was unemployed and would not have benefitted from the
exemption. Submitting copies of the June 21, 2016 order (exhibit
A) and the May 9, 2017 order (exhibit B), together with their
attachments, Corine argued Judge Kaufman at the June 7, 2016
and April 4, 2017 hearings had awarded the child tax credits to
Corine and the DissoMaster reports attached to Judge Kaufman’s
2016 and 2017 orders reflected those awards.
      Corine further contended federal tax law required the court
to award her the dependency exemption. In support of that
contention she attached as an exhibit printouts dated
February 11, 2021 of pages from the frequently asked questions
section of the Internal Revenue Service (IRS) website
(www.irs.gov). Those printouts, among other matters, indicated a
child may be claimed as a dependent of the noncustodial parent
upon compliance with a special rule for children of parents who
are divorced, separated or live apart, which in part requires the
custodial parent (the parent with whom the child lived for the
longer period of time during the year) to sign IRS form 8332
(“Release/Revocation of Release of Claim to Exemption for Child
by Custodial Parent”) or a substantially similar statement.




                                11
Corine argued that, although under federal law the custodial
parent may release the right to claim a dependency exemption to
the noncustodial parent, she was the primary custodial parent
entitled to the dependency exemption and was not willing to
release that exemption to Alexander.
       On February 25, 2021 Alexander filed points and
authorities in support of his request for order. He stated the
dependency exemption and accompanying tax credits had been
offered to him by Corine in fair exchange for significant
consideration provided in the divorce agreement (that is, the
2014 stipulated judgment). Attaching a copy of the 2014
stipulated judgment, Alexander referred the court to section 3.09
(under the Dependency Exemptions subpart of the Child Support
part) of the judgment; emphasized section 3.09 provided he was
to claim the child as an exemption for all state and federal
income tax purposes for every tax year unless the parties agreed
otherwise; and also quoted section 3.09’s provision that each
party shall execute and deliver any documents, including IRS
form 8332, necessary for the exemption claim. He asserted
Corine had never asked the court to modify the 2014 stipulated
judgment’s provision regarding the dependency exemption, as
shown (he argued) by “the attached transcript . . . and the
associated minute order” confirming the court had made no
changes to the 2014 stipulated judgment’s dependency exemption
provision.8


8     No transcript was attached to the copy of Alexander’s
February 25, 2021 points and authorities that was included in
the appellate record. At the subsequent February 26, 2021
continued hearing on Alexander’s 2019 request for order,
however, Corine’s attorney stated Alexander had provided the




                               12
      6. The Continued Hearing on Alexander’s 2019 Request for
         Order and the Court’s February 26, 2021 Order
       At the February 26, 2021 continued hearing on Alexander’s
request for order, Alexander, Corine and Corine’s attorney were
again present. Alexander, among other matters, told the court
the dependency exemption was a key piece of the divorce
agreement; he had given up a significant amount in assets,
including the house; and he would have negotiated the agreement
differently if he had not received the dependency exemption as
Corine had agreed. He said Corine and her attorney since that
agreement had never once filed a request for order or otherwise
asked the court to change who received the exemption, nor did
they ever inform him of their belief the agreement regarding the
exemption had been changed. He stated there was thus no
reason for him to have understood that was somehow Corine’s
belief until his tax returns were rejected by the IRS. It took him
a long time to discover that his tax returns were being rejected on
the ground someone else had been claiming the child dependency
exemption. When he reached out to Corine, she and her attorney
eventually told Alexander their position that information on the


transcript for the hearing for exhibit A (the June 21, 2016 order)
of Corine’s points and authorities—that is, the transcript of the
June 7, 2016 hearing before Judge Kaufman. Corine in her
appellate opening brief acknowledges a copy of the full transcript
of the June 7, 2016 proceeding had been provided to the court for
the February 26, 2021 hearing. We augment the record on our
own motion, pursuant to California Rules of Court,
rule 8.155(a)(1)(B), to include the reporter’s transcript of the
June 7, 2016 hearing, which was not identified in Corine’s
designation of record on appeal and which Corine had earlier
unsuccessfully attempted to lodge with this court.




                                13
DissoMaster reports showed the court had changed the judgment.
Reiterating that Corine and her attorney had in the past neither
asked the court to change nor informed Alexander the court had
changed the agreement regarding the exemption, Alexander
expressed his concern that it was too late for him to get back all
the things he had given up in the agreement.
       Corine told the court Alexander had never paid child
support and was $32,000 in arrears for the past year. She stated
her belief she should receive the child tax credit to account for
Alexander’s lack of financial support. In response Alexander told
the court that, as he had explained to Corine and her attorney,
once he was able to claim the tax credit he would be due
$28,000—the amount attributable to the difference between his
having or not having the dependency credit for prior years—
which the IRS would garnish and send directly to Corine. He
stated he had already prepared tax returns that correctly
reflected his status, with any refund to be paid directly to Corine.
       After hearing the arguments of Corine’s attorney the court
that same day indicated it would order that Alexander had the
exemption for tax years since the judgment. The court stated its
intent to make additional orders with Corine’s counsel to prepare
for its signature an “Order After Hearing” that was consistent
with those orders. The court stated the order after hearing “is
going to be as follows,” proceeded to describe what should be the
contents of the order after hearing, and instructed the order after
hearing to include its DissoMaster Report, which the court filed
the same day. It also stated that, after Corine’s attorney served
the order after hearing, the parties were to meet and confer
regarding any inaccuracies in the attached DissoMaster Report,
with the court to determine if any corrections were necessary or if




                                 14
further hearing would be required in the event of any
discrepancy.
      On April 9, 2021 the court filed its signed Findings and
Orders After Hearing (collectively the April 9, 2021 order9) for the
February 26, 2021 proceeding. The April 9, 2021 order stated the
court ordered Alexander “has exemption for tax years since the
Judgment entered on this case.” It also ordered, among other
matters, any tax refund received by Alexander be immediately
applied toward arrears in the entire amount; the procedure by
which any refund would be handled, such as requiring (with a
specified exception) Alexander to forward the funds to Corine
within one week of receipt; and Alexander to pay child support in
the monthly sum of $435 commencing February 1, 2021.
Attached to the April 9, 2021 order was the court’s DissoMaster
Report, which showed Alexander having two federal exemptions,
some income and some tax liability.
      Corine timely appeals.10
                          DISCUSSION
     Challenging only the portion of the 2021 order providing
Alexander has the dependency tax exemption for all tax years


9     We augment the record on our own motion, pursuant to
California Rules of Court, rule 8.155(a)(1)(A), to include the
April 9, 2021 order, including the attached DissoMaster Report,
neither of which was identified in Corine’s designation of record
on appeal.
10    Although Corine appealed from an unsigned February 26,
2021 minute order, rather than the formal, signed order entered
on April 9, 2021, we treat her April 21, 2021 notice of appeal as
being from the April 9 order. (See, e.g., Collins v. City & County
of San Francisco (1952) 112 Cal.App.2d 719, 723 [“although the




                                15
since entry of the 2014 judgment, Corine contends the family law
court committed reversible error in modifying the June 21, 2016
order, which, she asserts, had granted the dependency tax
exemption to her. Specifically, Corine argues there was no
substantial evidence to support Judge Powell’s modification of
Judge Kaufman’s 2016 order regarding the dependency
exemption by ordering Alexander had the exemption since the
2014 judgment. Judge Powell’s comments at the February 26,
2021 hearing, Corine contends, indicate the court had not even
reviewed the 2016 order and thus had improperly ignored it.
Relying on Curtin v. Koskey (1991) 231 Cal.App.3d 873 (Curtin)
and similar authorities, she also somewhat inconsistently argues
Judge Powell improperly reconsidered and overruled Judge
Kaufman’s 2016 order. (See id. at p. 876 [“one trial court judge
may not reconsider and overrule a ruling of another judge”]; see
also People v. Barros (2012) 209 Cal.App.4th 1581, 1597-1598
[“‘[f]or one superior court judge, no matter how well intended,
even if correct as a matter of law, to nullify a duly made,
erroneous ruling of another superior court judge places the
second judge in the role of a one-judge appellate court’”].)
        There was no reversible error. As the record shows, the
parties disputed whether Judge Kaufman, subsequent to the

notice of appeal incorrectly describes the judgment as a ‘minute
order,’ and erroneously gives the date of the minute order rather
than the date of the judgment, we will treat the appeal as being
from the appealable judgment”]; see also Walker v. Los Angeles
County Metropolitan Transit Authority (2005) 35 Cal.4th 15, 18
[when it is reasonably clear what appellant was trying to appeal
and no prejudice would accrue to respondent, the notice of appeal
should be treated as an appeal from the operative judgment or
order].)




                               16
2014 judgment, ordered that Corine had the right to claim the
exemption. Alexander by his request for an order sought to
clarify whether the 2014 judgment’s dependency exemption
provision had been modified. This required, Corine had
contended in the family law court, a review of the 2016 and 2017
child support orders in the case. She points to nothing in the
record showing Judge Powell did not do just that.
       To be sure, as Corine emphasizes, Judge Powell stated at
the February 26, 2021 hearing that he could not locate a
DissoMaster report when he heard the parties’ arguments: “The
issue with the DissoMaster report, counsel, I don’t know which
one—because I was looking at two of them, but both of them have
Shelly Kaufman’s name on them. One was from 2015 and
another from ’17. I can’t find the one that you were talking
about.” Those statements, however, at most, indicate
Judge Powell had difficulty locating the 2016 DissoMaster
reports during the February 26, 2021 hearing, not that he had
never read or considered them or Judge Kaufman’s 2016 order to
which the 2016 reports had been attached. Absent clear
indication to the contrary, we presume the court properly
reviewed and considered all the parties’ relevant papers and
evidence.11


11    The trial court’s order “‘is presumed correct. All
intendments and presumptions are indulged to support it on
matters as to which the record is silent, and error must be
affirmatively shown. This is not only a general principle of
appellate practice but an ingredient of the constitutional doctrine
of reversible error.’” (Denham v. Superior Court (1970) 2 Cal.3d
557, 564; see In re Marriage of Arceneaux (1990) 51 Cal.3d 1130,
1133.)




                                17
      Moreover, Corine’s attorney at the hearing had referred to
only three DissoMaster reports, all of which had been attached to
Corine’s February 16, 2021 points and authorities—the two sets
of DissoMaster reports attached to the 2016 order and the
DissoMaster report attached to the 2017 order. All three reports
had Shelly Kaufman’s name and had the inaccurate caption,
“DissoMaster Report [¶] 2015, Monthly” at the top. The 2016
reports were part of exhibit A of Corine’s points and authorities
and the 2017 report was part of exhibit B. There is no indication
in the record that any other DissoMaster report, including one
prepared in 2015, had ever been submitted to Judge Powell for
the hearing, assuming a 2015 report even existed.12 Because
Judge Powell stated he was looking at two reports, it is entirely
reasonable to infer Judge Powell, even at the hearing, did in fact
have at least one of the 2016 reports before him and he had
referred to it as the 2015 report, given its caption. In any event,
Corine’s attorney at the hearing summarized the relevant
contents of the 2016 DissoMaster reports—specifically, that they
showed Corine with two exemptions—and the record does not
indicate Judge Powell disbelieved that summary.
      Finally, and most importantly, Corine fails to establish that
Judge Kaufman’s 2016 order granted the dependency exemption
to Corine and thus that Judge Powell, by clarifying Alexander


12    Setting aside the 2016 and 2017 DissoMaster reports
bearing the inaccurate caption “DissoMaster Report [¶] 2015,
Monthly,” the record does not contain any 2015 DissoMaster
report. Indeed, at the June 7, 2016 hearing before
Judge Kaufman, it was undisputed by the parties that the then-
most recent order of child support was the 2014 judgment and
that the judgment had not since been modified.




                                18
had the exemption since the judgment, made an order modifying
or conflicting with Judge Kaufman’s order. (See Kinda v.
Carpenter (2016) 247 Cal.App.4th 1268, 1278-1279
[distinguishing Curtin, supra, 231 Cal.App.3d 873 on the ground
in Curtin “the later ruling imposed a course of action in direct
conflict with the earlier ruling”].) As Alexander points out, the
2014 judgment provided he was to claim the dependency
exemption absent agreement by the parties otherwise. At the
June 7, 2016 hearing on Alexander’s request for modification of
the child support amount, Judge Kaufman asked what was the
last child support order, and Alexander responded that the 2014
judgment constituted the most recent child support order and
had not been modified, a response that neither Corine nor her
attorney disputed. Judge Kaufman later at that same hearing
stated, “I’m going to make an order regarding child support. And
I’ll do that and you will get a minute order responding to what it
will be.” Corine’s attorney told Judge Kaufman, “So we have the
Findings and Order After Hearing done. It’s signed, but we
checked off the child support and it’s blank.” Judge Kaufman
replied, “Just put, ‘Court to send minute order.’”
        As discussed, Judge Kaufman’s subsequent (June 21st)
minute order made no mention of the dependency exemption, let
alone that the court was modifying the 2014 judgment’s
dependency exemption provision by granting Corine, rather than
Alexander, the right to claim the exemption. Although the
minute order was incorporated into the June 2016 “Order on
Order To Show Cause,” which the minute order stated had been
signed by the parties on June 7, the dependency exemptions
provision (section 310) of that signed order had similarly left
unchecked the box that would have granted Corine the




                                19
dependency exemption. Accordingly, Judge Kaufman had not in
June 2016 ordered, and the parties had not agreed, Corine was
entitled to claim the exemption. Indeed, Corine does not point to,
nor are we aware of, anything in the record showing the parties
had ever, prior to issuance of the June 21, 2016 order and minute
order, discussed, either between themselves or with
Judge Kaufman, modifying the judgment by awarding the
exemption to Corine. Similarly, the record does not show Judge
Kaufman had ever intended to do so.
       Corine argues Judge Kaufman, by inputting “2” rather
than “1” for the number of Corine’s exemptions in the 2016
DissoMaster reports, had nevertheless implicitly granted Corine
the dependency exemption. However, Corine’s argument, at
most, indicates that Judge Kaufman may have erred in
calculating the amount of child support (section 303 of the signed
2016 order) by inputting two as the number of exemptions for
Corine, a possible error that Corine had never challenged, not
that the court had ordered the dependency exemption provision of
the judgment modified to have Corine claim the exemption.
                        DISPOSITION
      The postjudgment order is affirmed. Alexander is to
recover his costs on appeal.



                                     PERLUSS, P. J.

      We concur:



            SEGAL, J.                FEUER, J.




                                20